Citation Nr: 1045673	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of renal cancer, 
to include as secondary to chemical and insecticide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from October 1975 to 
March 1976, from November 1976 to November 1980, from August 1984 
to August 1988, and periods of National Guard service from June 
1990 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In May 2010, the Board remanded the case for further evidentiary 
development.  After the claim was readjudicated and a 
supplemental statement of the case was issued, the Veteran 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2010).  Nevertheless, for 
the reasons explained below, the Board finds that another remand 
is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was diagnosed with clear cell renal cell carcinoma in 
2000.  He avers that his renal cell carcinoma was causally 
related to active service, to include exposure to chemical agents 
while at Red Stone Arsenal in 1977, exposure to insecticides 
while in the National Guard in August 1993, and exposure to 
chemically contaminated drinking water while stationed at Camp 
Lejeune, North Carolina.  

With regard to chemically contaminated drinking water, the 
Veteran's service treatment records and personnel records reflect 
that he was stationed at Camp Lejeune, North Carolina from 
December 1984 to August 1988.  The Board acknowledges that 
persons residing or working at the U.S. Marine Corps Base at Camp 
Lejeune, North Carolina, in the early to mid-1980s were 
potentially exposed to drinking water contaminated with volatile 
organic compounds.  In June 2009, the National Research Council 
of the National Academies of Science released a report which 
found that scientific evidence for any health problems from past 
water contamination is limited.  

In June 2010, the Veteran's file was reviewed by a VA physician 
who opined that it was more likely that the Veteran's personal 
usage of tobacco was more substantially proximate to the 
development of renal cell carcinoma than the environmental 
hazards posed by organophosphates and other toxins.  He noted 
that the levels of the toxins in the water at Camp Lejeune were 
not available in his review of the claims folder, and he was 
unable to find any literature supporting a strong causation for 
chemical exposure and kidney cancer, at least not as strong as 
cigarette smoking.  

In this regard, the Board observes that the March 2008 letter 
from the United States Marine Corps to the Veteran pertaining to 
his exposure to unregulated chemicals in the drinking water 
systems at Camp Lejeune noted that additional information 
pertaining to the health registry, on-going studies, and a 
history of events was available via their website or by calling a 
toll-free information line.  Additionally, the Veteran submitted 
an internet article about kidney cancer that included exposure to 
trichloroethylene as a common risk factor to the development of 
the disease and a September 2010 written testimony statement from 
another veteran who was stationed at Camp Lejeune and 
subsequently developed renal cancer.  

In light of this information, the Board finds that the June 2010 
opinion is of limited probative value.  Hence, another opinion 
must be obtained.  Moreover, since it may be possible to 
ascertain the exposure levels in the Veteran's case, an attempt 
to secure additional information from the Marine Corps with 
regard to studies, etc. should be made.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all available information 
pertaining to the Marine Corps health 
registry, on-going studies, and possible dose 
estimates with regard to the unregulated 
chemicals in the drinking water systems at 
Camp Lejeune via the website or by phoning 
the toll-free number, as noted in the March 
2008 letter from the United States Marine 
Corps to the Veteran pertaining to his 
exposure to unregulated chemicals in the 
drinking water systems at Camp Lejeune.  All 
pertinent information, including any 
estimates regarding dosage, should be 
associated with the claims file.  

2.  After the above records have been 
obtained, provide the claims folder to an 
appropriate VA clinician of relevant 
expertise to provide a medical opinion in 
this case.  The clinician should review the 
claims file, to include this remand, and 
should note such in the opinion.  If the 
clinician determines that an examination of 
the Veteran is warranted, schedule the 
Veteran for such an examination.

The clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's renal 
carcinoma was causally related to active 
service, to include the Veteran's potential 
exposure to contaminated drinking water while 
at Camp Lejeune, North Carolina between 
December 1984 and August 1988.  

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.

The clinician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
If the examiner is unable to render an 
opinion without resort to speculation, he or 
she should so state.  

3.  After undertaking any other necessary 
development, readjudicate the Veteran's claim 
for service connection for residuals of renal 
cancer, to include as secondary to chemical 
and insecticide exposure in light of all the 
evidence of record, including the information 
submitted by the Veteran in October 2010.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative must be 
provided with a Supplemental Statement of the 
Case, and given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

